Citation Nr: 0214367	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-03 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

(The issue of entitlement to service connection for bilateral 
hearing loss is being developed and will be the subject of a 
later decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The veteran had active service from July 1966 to January 1968 
and from June 1971 to December 1974.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for bilateral hearing 
loss pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing the issue.  

By rating decision, dated in June 2001, the RO granted 
service connection for PTSD.  The veteran has not filed a 
notice of disagreement following the grant of service 
connection for PTSD, and thus that claim is no longer on 
appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997) (notice of disagreement following denial of a 
particular claim for service connection cannot be construed 
as a notice of disagreement following the granting of service 
connection for that claim).

During the appeal, the veteran changed his address.  The RO 
in Reno Nevada has assumed jurisdiction.  

The veteran was afforded a hearing before a hearing officer 
at the RO in February 2000.  A transcript of the hearing has 
been associated with the claims folder.  


FINDING OF FACT

Service connection for hearing loss was denied in a 1993 
rating decision.  The evidence submitted in support of the 
petition to reopen the claim for service connection for 
hearing loss is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted and the claim 
for entitlement to service connection for hearing loss has 
been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.156(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By way of history, in October 1993, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The evidence of record at that time 
did not show evidence of a current disability.  Specifically, 
the rating decision noted that there was no evidence of 
hearing loss during service or post service.  

By rating decision dated in February 1999, the RO denied the 
veteran's petition to reopen the claim of entitlement to 
service connection for bilateral hearing loss.  The decision 
notes that there was no evidence of a current disability and 
no medical evidence linking a current disability to service.  

The evidence of record at the time of the February 1999 RO 
decision, included the following:

The May 1965 service entrance examination shows that that the 
ears were normal. The veteran's hearing was assigned a 
physical profile of "1."  

Separation examination reports dated in August 1965 and 
January 1968 show that the ears were normal. Spoken and 
whispered voice testing was 15/15, bilaterally.  On the 
January 1968 accompanying medical history, the veteran denied 
having or having had ear trouble or running ears, and denied 
wearing or having worn a hearing aid.  

VA inpatient treatment records, dated in May 1984, show the 
veteran underwent physical examination.  Decreased auditory 
acuity in both ears was noted.  

A November 1984 VA inpatient treatment record notes 
complaints of hearing loss.  A June 1987 record shows that 
hearing was symmetric.  Air conduction was noted to better 
than bone conduction.  Weber's was centrally localized.  

The evidence added to the record since the prior denial, 
includes the following:

VA inpatient records, dated from December 1988 to February 
1989, show complaints of hearing loss in the left and right 
ear.  On examination in December 1988, hearing in the right 
ear was noted to be depressed on the right.  The diagnosis 
was hearing loss in the right ear.  

VA treatment records, dated from January 1996 to June 1996, 
note that examination of the ears was unremarkable.  

In correspondence received in May 1993, the veteran indicated 
that he had bilateral hearing loss as a result of exposure to 
muzzle blasts of machine guns while on patrol in 1966.  

In correspondence received in September 1998, the veteran 
indicated that during service he reported to the infirmary 
with a complaint of ringing in his ears.  

On VA examination in August 1999, the veteran reported having 
developed hearing difficulties due to noise exposure in 
association with having been a forward gunner during service 
in Vietnam.  No relevant diagnosis was provided.  

At his personal hearing before a hearing officer at the RO in 
February 2000, the veteran indicated that he was repeatedly 
exposed to noise exposure in association with gunfire during 
service.  Transcript at 3 (February 2000).  He stated that on 
one occasion, his head was inches from a 50-cabliber muzzle 
of a machine gun when it fired.  Id at 2.  He testified that 
the following morning, he was treated by a corpsman for blood 
trickling out of his right and left ears.  Id.  He stated 
that he had difficulty hearing out of his right ear.  Id.  

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the February 1999 rating decision of the reasons and bases 
for the denial of his claim.  He was further notified of this 
information in the September 1999 statement of the case and 
the June 2000 and February supplemental statement of the 
case.  The Board concludes that the discussions in the 
February 1999 rating decision and in the statement and 
supplemental statement of the case, which were all sent to 
the veteran, informed him of the information and evidence 
needed to substantiate the claim.  In addition, by letter 
dated in August 2002, he was advised of the procedures by 
which to submit additional evidence.  These actions satisfied 
VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that while the 
veteran has indicated that he is in receipt of Social 
Security Administration disability benefits, there is no 
indication that the records would be relevant to hearing 
loss.  The Board notes that the veteran was afforded an 
opportunity to present evidence and argument in support of 
his claim and did so in February 2000.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The question to be addressed is whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim of service connection for hearing loss.  The Board 
finds that he has done so.

At the time of the prior denial, the evidence of record 
evidence included service medical records, the veteran's 
claim, post-service treatment records, and lay statements.  
The RO determined that the evidence failed to show that 
hearing loss was related to service.  Since that 
determination, the veteran has petitioned to reopen his 
claim.  The Board notes that the veteran, according to the 
hearing officer decision, based on the True magazine article, 
VA now accepts that the he served on PBRs and was 50-caliber 
machine gunner.  In view of the reasons for the prior denial, 
this gives rise to consideration of 38 U.S.C.A. § 1154(b) and 
noise exposure during service, facts which had not been 
previously accepted.  More specifically, the Board concludes 
that this veteran's testimony, standing alone, was so 
specific as to constitute new and material evidence.

Based on the reason for the prior denial, the additional 
evidence submitted is new, material, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Consequently, the petition to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss is granted, and the claim is reopened.  To that 
extent only, the appeal is granted.  


ORDER

The petition to reopen a claim for service connection for 
bilateral hearing loss is granted.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



